Citation Nr: 1714484	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  14-04 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a right foot injury.

3.  Entitlement to service connection for a disability manifested by dizzy spells.

4.  Entitlement to service connection for tinea pedis of the left foot.

5.  Entitlement to service connection for tinea pedis of the right foot.

6.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from March 1970 to December 1971, with subsequent years of service in the U.S. Navy Reserve, including periods of active duty for training.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In June 2012, the RO, in pertinent part, granted service connection for bilateral hearing loss assigning a noncompensable rating, effective March 18, 2011; and denied service connection for tinea pedis of the bilateral feet, a right foot injury, and dizzy spells.  The RO, in pertinent part, denied service connection for sleep apnea in June 2014.  

The Board acknowledges that the issues of entitlement to service connection for a left foot disorder and depressive disorder have been perfected, but not yet certified to the Board.  The Veteran's representative requested in August 2016 that these matters be considered along with the other matters on appeal.  There is indication that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time.

The Veteran requested a Board hearing, but withdrew his request in August 2016.  

The issues of a compensable rating for hearing loss and service connection for dizziness are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  The evidence of record is insufficient to establish service connection for any residuals of a right foot injury. 

2.  The competent and probative evidence of record shows that the Veteran's bilateral tinea pedis pre-existed his active duty service and was not incurred or aggravated therein.  

3. The evidence of record is insufficient to establish service connection for sleep apnea.


CONCLUSIONS OF LAW

1.  Residuals of a right foot injury was not incurred in or aggravated in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  Tinea pedis of the right foot was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

3.  Tinea pedis of the left foot was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).

4.  Sleep apnea was not incurred in or aggravated in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in April 2011 and April 2014, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The letters also notified the Veteran as to how VA assigns disability ratings and effective dates.  

VA has also satisfied the duty to assist.  The claims folder contains service treatment records, VA medical center records, and private treatment records.

The Veteran underwent a VA examination in April 2012 addressing the tinea pedis.  The examination includes objective findings necessary for rating purposes.  

The RO did not afford the Veteran a VA examination for the residuals of right foot injury or sleep apnea.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The record does not show that the Veteran's residuals of right foot injury or sleep apnea was incurred in or aggravated by service.  As discussed below, the service treatment records show no diagnosis of or treatment for sleep apnea or a foot injury in active service or during the 20 plus years of Navy Reserve service; and none of the post-service evidence relates any current findings of a right foot disability or sleep apnea to his military service.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

VA regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment. 38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

If a pre-existing disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but a veteran may bring a claim for service-connected aggravation of that disorder.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153 (West 2002); see 38 C.F.R. § 3.306 (2011); Jensen, supra., at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).  

If the Veteran has a condition that pre-existed military service, the issue becomes whether the disease or injury was aggravated during service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  The presumption of aggravation can only be rebutted by clear and unmistakable evidence (obvious or manifest).  See 38 C.F.R. § 3.306(b) (2014).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in line of duty. 38 U.S.C.A. § 101(21)(24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) duty in which the individual concerned was disabled from injury incurred in the line of duty. Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1131.  ACDUTRA includes full time duty performed by members of the National Guard of any state or the reservists. 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full time duty performed by a member of the Reserve or the National Guard of any state. 38 C.F.R. § 3.6(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A.  Right Foot Injury

The Veteran seeks service connection for a right foot injury.  He notes that his treatment took place during service.  The service treatment records are negative for any findings of a foot injury in active duty service or during his Navy Reserve service.

Post-service evidence also does not show treatment for any residuals of foot injury.

The Veteran is competent to report his symptoms associated with his claimed disabilities, and any pain in the right foot is readily apparent to a lay person.  However, the Veteran is not shown to be competent to determine the etiology of the claimed disability or to show that he has a right foot disability.  Medical experts rely on diagnostic tools to identify pertinent pathology.  Thus, in this case, the Board finds that there is no competent medical evidence of record to indicate that the Veteran presently has any present right foot disability related to his military service.  

Service connection cannot be granted if there is no present disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The Court has held that a condition or injury occurred in service alone is not enough; there must be a current disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  In the absence of proof of a present disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The evidence does not support that the Veteran has residuals of a right foot injury related to service.  For the reasons discussed above, the Board concludes that the Veteran does not meet the criteria for service connection for residuals of a right foot injury.  The benefit-of- the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim, it is inapplicable in the instant appeal.  38 U.S.C.A § 5107(b). 

B.  Tinea Pedis

The service treatment records show that tinea pedis, treated, was noted on the January 1970 report of medical history at entrance into service.  There is no further mention of tinea pedis in the service treatment records during the Veteran's period of active duty service or in the subsequent reserve treatment records.

Thus, with respect to tinea pedis, the Veteran is not considered sound at entry into service, and the issue with respect that disability is whether the tinea pedis was aggravated by the Veteran's service beyond its normal progression.  See 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004).

Post-service evidence shows that on VA examination in April 2012, the Veteran stated that his tinea pedis worsened while training for Desert Storm/ Desert Shield in 1990 and 1991.  He now reported several episodes per year during the summer months for which he used a cream with good relief.  On physical examination, the skin on the feet was normal with no lesions, scaling, or skin changes that would warrant a diagnosis of tinea pedis.  The examiner determined that based on the fact that tinea pedis was mostly an acute fungal disease that could be cured and acquired again, based on the fact that the medical records showed no ongoing tinea pedis, and that there was no tinea pedis present during the examination, it was less likely than not that the claimant's previous tinea pedis that existed prior to service was aggravated beyond its natural progression by service.  

Post-service medical evidence shows treatment for diabetic foot care.  For instance, a January 2013 VA podiatry note shows the Veteran had dystrophic discolored long toenails.  No mention of tinea pedis was found.  Similar findings were noted in April 2014.

The record does not show any competent and credible evidence that the Veteran's pre-existing tinea pedis underwent an increase in severity in service.  The Board acknowledges that the Veteran is competent to report that he experienced symptoms of tinea pedis that increased during service in Desert Storm/ Desert Shield.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has experienced symptoms of tinea pedis on his feet. 

However, to the extent that the Veteran asserts his tinea pedis underwent an increase in severity during service (assuming, without deciding, that the Veteran is competent to make this determination) his statements are not credible, as they are inconsistent with the medical evidence of record.  The service treatment records show no further treatment for tinea pedis in service.  There is also no evidence of post-service treatment for tinea pedis; and the most recent foot examination in April 2012 was negative for any findings of tinea pedis. 

There is no competent medical evidence showing that the Veteran's tinea pedis underwent an increase in severity during service.  The medical opinion provided in April 2012 was that there was no aggravation of the tinea pedis based on the fact that tinea pedis is mostly an acute fungal disease that could be cured and acquired again, medical records showed no on-going tinea pedis, and there was no tinea pedis present during the examination.    

After weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's tinea pedis was aggravated or incurred during his service.  See 38 U.S.C.A. §  1153.  Accordingly, the Board finds that the criteria for service connection for tinea pedis are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

C.  Sleep Apnea

The Veteran also seeks service connection for sleep apnea.  The service treatment records are negative for any findings of sleep apnea.  Post-service evidence shows that the Veteran has sleep apnea and uses a CPAP device.  See, e.g., March 2014 private treatment record.  However, there is no medical evidence relating the Veteran's post-service diagnosis of sleep apnea to his military service.

The Veteran noted on his notice of disagreement dated in November 2014 that his sleep apnea was service-connected that VA had not fully considered and weighed the evidence.  However, he has not submitted nor notified VA of any evidence suggesting a relationship between his sleep apnea and his military service.  As noted, even though the Veteran stated that he had active service during training for Desert Storm/ Desert Shield, there is no evidence of treatment for sleep apnea during his Navy Reserve service in the 1990s; or until it was mentioned on a treatment records in 2014.

The Veteran is competent to report his symptoms associated with his claimed sleep apnea, and any frequent waking symptoms are readily apparent to a lay person.  However, the Veteran is not shown to be competent to determine the etiology of the claimed disability.  The Board finds that there is no competent medical evidence of record to indicate that the Veteran's sleep apnea is related to his military service.  

After weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's sleep apnea was incurred during his service.  See 38 U.S.C.A. §  1110.  Accordingly, the Board finds that the criteria for service connection for sleep apnea are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).






							(Continued on the next page)

ORDER

Entitlement to service connection for residuals of a right foot injury is denied.

Entitlement to service connection for tinea pedis of the left foot is denied.

Entitlement to service connection for tinea pedis of the right foot is denied.

Entitlement to service connection for sleep apnea is denied.


REMAND

The Veteran was assigned a noncompensable rating for his bilateral hearing loss based on a VA examination that was provided in April 2012.  He was diagnosed with sensorineural hearing loss.  Since that time a March 2014 private ear, nose, and throat (ENT) examination shows a diagnosis of high frequency severe sensorineural hearing loss in both ears, suggesting a worsening of his hearing loss since it was last evaluated for compensation and pension purposes in April 2012.  A private audiogram also was provided in February 2014 showing an assessment of mild to severe sensorineural hearing loss.  It is not clear if this examination demonstrates a worsening of hearing loss since the April 2012 examination; but given that five years has passed since the Veteran's hearing loss was last evaluated and he is shown to have severe hearing loss during the ENT examination, another examination is warranted to assess the present severity of his hearing loss for disability evaluation purposes.

The Veteran also seeks service connection for dizzy spells.  He has not been provided with a VA examination to determine whether any disability associated with dizzy spells could be related to his service-connected hearing loss and/ or tinnitus disability.  It is worth mentioning that a January 1970 entrance examination report notes a scar on the forehead.  A January 1985 Report of Medical History also notes a report of head injury 25 years prior with a small scar on the forehead, but no loss of consciousness of residual symptoms.  There is no treatment for dizziness in service.  An examination should be provided to address the etiology of any disability associated with dizziness on remand, as well.

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a letter addressing the criteria for substantiating a service connection claim for a disability manifested by dizziness, secondary to service-connected hearing loss and/ or tinnitus.  

2.  Secure for the record copies of complete clinical records of all VA treatment the Veteran has received for his hearing loss and dizziness from March 2011 to present.

3.  The AOJ should then arrange for the Veteran to be scheduled for a VA ear, nose, and throat evaluation to determine the etiology of his claimed dizziness.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

It is requested that the VA examiner indicate whether the Veteran's complaints of dizziness are at least as likely as not (i.e., 50 percent or greater probability) proximately due to, or alternatively, aggravated (permanently worsened) by his service-connected bilateral hearing loss/ and or tinnitus. 

An audiology examination also should be provided to determine the present severity of his service-connected bilateral hearing loss.
 
Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The results of puretone threshold testing for 500, 1000, 2000, 3000, and 4000 Hertz and speech recognition testing using the Maryland CNC test are to be reported.

The examiner should conduct a thorough audiological evaluation.  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss.

5.  Review the record and readjudicate the claim.  If the claims remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


